989 F.2d 494
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John C. PAPPAS, Plaintiff-Appellant,v.LEGG MASON WOOD WALKER, INCORPORATED;  Gary Ganson;  JohnDoe, I; John Doe, II;  John Doe, III, Defendants-Appellees.
No. 92-1937.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 1, 1993Decided:  March 22, 1993

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Richard L. Williams, Senior District Judge.  (CA-92-1135-A)
John C. Pappas, Appellant Pro Se.
Dana Norman Pescosolido, Fairbanks, Gault & Pescosolido, Baltimore, Maryland, for Appellees.
E.D.Va.
VACATED AND REMANDED.
Before WIDENER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
John C. Pappas seeks to appeal the district court's order denying his request for a temporary restraining order pursuant to Fed.  R. Civ. P. 65(b).  Pappas sought to enjoin an arbitration hearing scheduled for August 14, 1992, in a securities dispute with the Defendants, and filed a civil action against them at the same time claiming fraud and violations of the Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C.A. §§ 1961-1968 (West 1984 & Supp. 1992).


2
Pappas's request to enjoin the arbitration is now moot.  Papers filed by the parties show the August 14 hearing has been held.  The request for a temporary restraining order no longer presents a live controversy.   See Murphy v. Hunt, 455 U.S. 478 (1982).  Therefore, we vacate the district court's order and remand to the district court with instructions to dismiss as moot.  Id.; United States v. Munsingwear, Inc., 340 U.S. 36, 39-40 (1950).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

VACATED AND REMANDED